DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/17/2021 has been entered. Claim(s) 1-17 is/are pending in the application. 
Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Applicant’s election without traverse of Claims 1-5 in the reply filed on 02/16/2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita et al. (US20180226180A1).
Regarding Claims 1 and 5, Kawashita teaches a method of forming a permanent rare earth magnet comprising the steps of mixing a magnetic raw material powder containing Sm, Fe, and N [0038] with Zn metal particles as a metal binder [0066]; filling the mixed powder in a molding die [0122] thereby obtaining a filled product, compressing the mixed powder and orienting under a magnetic field [0184], heating the pre-compressed molding at 600 C or less (without pressure) [0121] and then applying 1-5 GPa of pressure for sintering [0121]; the high pressure is considered to induce liquid phase sintering as applicant admits that all that is required for liquid phase sintering is a pressure of 20 MPa or more in [0052] of specification. 
Regarding the step of heating the molding die at 450-475 C, Kawashita teaches the molding is heated to 50-500 C [0131]. which encompasses the claimed range. In the case where a claimed range lies inside of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)
Regarding Claim 2, and the magnetic phase is represented by the formula denoted (Sm(1-i)Ri)2(Fe(1-j)Coj)17Nh where R is one or more of Y, Zr, and RE elements other than Sm, and i is from 0 to 0.50, j is from 0 to 0.52, and h is from 1.5 to 4.5; Kawashita teaches (Sm)2(Fe)17N3 [0038] reading on the claimed range. 
Regarding Claim 3, Kawashita teaches an oxygen concentration of 0.14% wt [0174], reading on the claimed range of 1.05% or less. 
Regarding Claim 4, Kawashita teaches the zinc powder had an average diameter of 3 microns [0182] reading on the claimed range of 20 microns or less. 
Regarding Claims 12-14, a pressure of 1-5 GP (1000-5000 MPA) is considered to read on the Claim 12 range of 100-50000 MPa and the Claim 13 range of 1000-10000 MPa, and overlap with the claim 14 range of 2000-5000 MPa. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists.  
Regarding Claims 15-17, Kawashita teaches the mixture is compacted under a magnetic field before heating [0184-0185], Kawashita also teaches the precompressed molding is “heated, or left unheated, and subjected to hot or cold compaction molding” [0156], this implies that the preliminary compression molding in magnetic field step occurred without heating, and thus implies ambient or room temperature compression in magnetic field. 

Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kawashita, in stating “a mixture of Zn particles and coated magnetic particles at a temperature of 600 C or less is press molded at 1-5 GPa” in [0121] means that the prior art requires the heating and the applying of pressure at the same time, contrary to the claimed method which requires heating first at small or no applied pressure, followed by high pressure sintering. This is not convincing, as it is clear from the specification that the heating and applying of pressure in Kawashita are in fact two distinct steps. This is most clear in inventive example 1, where “After holding the obtained precompressed molding at 200 C for 10 minutes, a pressing pressure of 3 GPa (-30 tons/cm2) molding surface pressure was applied and held for 30 seconds (bottom dead center) and subjected to hot compaction molding to obtain a magnet molding” [0186]. It is therefore clear Kawashita teaches the sequential steps of (1) heating to a temperature of 600 C or less, followed by (2) applying a pressure of 1-5 GPa after the heating is complete. 
Applicant’s arguments with respect to the combination of the Kawashita and Akira references have been considered but are moot because the current ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736